Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-15-00752-CV

                       IN RE GUARDIANSHIP OF Hattie POOLE

                     From the Probate Court No. 2, Bexar County, Texas
                               Trial Court No. 2014-PC-4118
                         Honorable David Peeples, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, appellant’s motion to dismiss is
GRANTED, and this appeal is DISMISSED. Costs of appeal are taxed against Appellant Hattie
Poole.

       SIGNED June 15, 2016.


                                              _________________________________
                                              Karen Angelini, Justice